Appeal from a judgment of the County Court of Broome County (Smith, J.), rendered April 24, 1992, convicting defendant upon his plea of guilty of the crime of robbery in the second degree.
We reject defendant’s claim that his negotiated sentence of 3 to 9 years’ imprisonment is unduly harsh or excessive. Defendant’s attempt to downplay the seriousness of his crime is not persuasive and we find no reason to disturb his sentence.
Weiss, P. J., Mikoll, Mercure, Cardona and Mahoney, JJ., concur. Ordered that the judgment is affirmed.